 Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 1 of 14 PageID 3



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                           CASE NO:
MELODEE MICHALARES-OWENS,
         Plaintiff,

vs.

ME, MYSELF & I, Inc. and BETTY L. HUGHES
d/b/a LANORES NIFTY 50’s CAFÉ, a fictitious name,
jointly and severally, and Unknown Defendant #1 and
Unknown Defendant #2,
               Defendants.
________________________________/

                      JURISDICTION/VENUE/PARTIES/DEMANDS

      1.   This is an action for injunctive relief pursuant to Title III of the Americans with

           Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 U.S.C. §1331, and 28 C.F.R.

           §36.201 (“ADAAG”) to prevent discrimination which includes equal access to

           Defendant ME, MYSELF & I, Inc.’s (“MMI) and BETTY L. HUGHES’ d/b/a

           LANORE’S NIFTY 50’s CAFÉ, a fictitious name (“Hughes”) place of public

           accommodation.

      2.   Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has original jurisdiction

           over actions that arise from MMI’s and Hughes’ violations of Title III of the Americans

           with Disabilities Act, 42 U.S.C. § 12181, et seq. See also 28 U.S.C. §§ 2201 and 2202.

      3.   Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391 because

           it is where MMI and Hughes reside; where the cause of action accrued; and it is the

           situs of the property that is the subject of this action. Assignment to the Tampa

           Division is appropriate pursuant to Rule 1.02 of the Local Rules of the United States

           District Court, Middle District of Florida, because it is the county having the greatest


                                                1
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 2 of 14 PageID 4



       nexus with the action, with due regard to the where the cause of action accrued and the

       situs of the subject property.

 4.    Plaintiff, MELODEE MICHALARES-OWENS, resides in Pinellas County, Florida, is

       sui juris and qualifies as an individual with disabilities as defined by the ADA. Plaintiff,

       as a result of arthritis in critical joints, is unable to engage in the major life activity of

       walking more than a few steps or standing without assistive devices. Instead, Plaintiff

       is bound to ambulate with a cane or other support and has limited use of her hands. She

       is unable to tightly grasp or pinch, or twist her wrist to operate turning door hardware

       or spigots. When ambulating beyond the comfort of her own home, Plaintiff must

       primarily rely on a Rollator or cane. Plaintiff requires accessible handicap parking

       spaces located closest to the entrances of a facility. The handicap and access aisles must

       be of sufficient width so that she can embark and disembark to and from her vehicle.

       Routes connecting the handicap spaces and all features, goods and services of a facility

       must be level, properly sloped, sufficiently wide and without cracks, holes or other

       hazards that can pose a danger of tipping, catching wheels, cane, or falling. These areas

       must be free of obstructions or unsecured carpeting that make passage either more

       difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff can

       reach them or use them as support while writing or using card devises. She has

       difficulty operating turning door knobs, sink faucets, locks or other operating

       mechanisms that require tight grasping, twisting of the wrist or pinching. Sinks that

       have unwrapped pipes pose a danger of scraping or burning her legs. She requires grab

       bars both behind and beside a commode so that she can safely transfer to the seat and




                                               2
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 3 of 14 PageID 5



       she has difficulty reaching the flush control if it is on the wrong side. She cannot pass

       doorways that lack the proper clearance.

 5.    Plaintiff is a consumer who frequents businesses in the Tampa Bay Area.

 6.    When she travels throughout the Tampa Bay area, Plaintiff has and will continue to

       avail herself of public accommodations. Plaintiff’s attorneys, friends and medical

       providers are located in the Tampa Bay area which she frequents often and on a

       constant basis.

 7.    Plaintiff is an advocate of the rights of similarly situated disabled persons and is

       otherwise a “tester” for the purpose of asserting her civil rights and monitoring,

       ensuring, and determining whether places of public accommodation are in compliance

       with the ADA.

 8.    According to the Property Appraiser Records and Florida Department of Business and

       Professional Regulation Records, Defendant ME MYSELF & I, INC., a Florida

       corporation (“MMI”), owns or operates a place of public accommodation as defined by

       the ADA and the regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104,

       located at 801 Clearwater-Largo Road South, Largo, FL 33770, which includes 817

       Clearwater Largo Rd S., Largo, FL 33770 (hereinafter “Restaurant”).

 9.    Defendant BETTY L. HUGHES d/b/a LANORE’S NIFTY 50’s CAFE, a fictitious

       name, (“Hughes”) conducts and transacts business under the laws of the state of

       Florida, and otherwise operates within the jurisdiction of this Court. Hughes is

       the owner, lessee, lessor or operator of commercial property and improvements,

       commonly known as the LANORE’S NIFTY 50’s CAFE, located at 817 Clearwater-

       Largo Road South, Largo FL 33770.



                                             3
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 4 of 14 PageID 6



 10.   Defendant Hughes is the owner, operator, sponsor, publisher, promoter or otherwise

       has an interest in, or is the beneficiary of the business commonly known as LANORE’S

       NIFTY 50’s CAFE, located at 817 Clearwater-Largo Road South, Largo FL 33770,

       which is a Restaurant, open to the public.

 11.   Defendant MMI and Defendant Hughes are jointly and severally liable for ADA

       violations.

 12.   Plaintiff has retained undersigned counsel and law firm to commence and prosecute

       this action to stop marginalization of disabled or qualified disabled persons committed

       by MMI and Hughes under the ADA. Pursuant to 42 U.S.C. § 12205 and 28 C.F.R.

       36.505, Plaintiff is entitled to immediate temporary and permanent injunctive relief to

       prevent the present, continued, and future discrimination and discriminatory practices

       so evidenced by MMI and Hughes and the Restaurant as further described hereinafter,

       reasonable attorney’s fees, costs and litigation expenses.

                                BACKGROUND

 13.   The Restaurant is a place of public accommodation as defined by the ADA because it

       is, or is part of, a place of exhibition, entertainment, sales, rental, or eating

       establishment. The Restaurant allows the general public access to partake of food and

       beverages. As such, the subject Restaurant is a sales establishment, which is a place of

       public accommodation pursuant to 42 U.S.C. §12181 and must comply with the ADA.

       This means it must not discriminate against individuals with disabilities and may not

       deny full and equal enjoyment of the services afforded to the general public and MMI

       and Hughes have subjected themselves to the ADA.




                                             4
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 5 of 14 PageID 7



 14.   In   addition     to   Title    III’s   prohibition     of   denial-of-participation,     no

       public accommodations may “afford an individual or class of individuals, on the basis

       of disability … directly, or through contractual licensing, or other arrangements with

       the opportunity to participate in or benefit from a good, service, facility, privilege,

       advantage, or accommodation that is not equal to that afforded to other individuals.” 42

       U.S.C. § 12182(b)(1)(A)(ii).

 15.   The broad mandate of the ADA is to provide an equal opportunity for individuals with

       disabilities to participate in and benefit from all aspects of American civic and

       economic life. That mandate extends to restaurants, such as the subject Restaurant.

 16.   The ADA is the industry standard adopted by major companies and governmental

       agencies to ensure their establishments are accessible to disabled persons; the

       guidelines are readily achievable. These guidelines are readily available via the internet

       so that a business designing an establishment can easily access the standards and

       provide several basic components to incorporate into the Restaurant so that persons

       with disability may have accessibility.

 17.   Pursuant to Title III, “[n]o individual shall be discriminated against on the basis

       of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

       advantages, or accommodations of any place of public accommodation by any person

       who owns, leases (or leases to), or operated a place of public accommodation.” 42

       U.S.C. § 12182(a).

 18.   Public accommodations are prohibited from subjecting “an individual or class

       of individuals on the basis of a disability … directly, or through contractual, licensing,

       or other arrangements, to a denial of the opportunity of the individual or class to



                                               5
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 6 of 14 PageID 8



       participate in or benefit from the goods, services, facilities, privileges, advantages, or

       accommodations of an entity.” 42 U.S.C. § 12182(b)(1)(A)(i).

 19.   MMI and Hughes are obligated to comply with 42. U.S.C. § 12182(b)(2)(A)(ii), which

       defines discrimination as “a failure to make reasonable modifications in policies,

       practices, or procedures, when such modifications are necessary to afford such goods,

       services, facilities, privileges, advantages, or accommodations to individuals with

       disabilities[.]”

 20.   Separate is not equal and discrimination includes “a failure to take such steps as may

       be necessary to ensure that no individual with a disability is excluded, denied services,

       segregated or otherwise treated differently than other individuals because of the

       absence of auxiliary aids and services[.]” 42 U.S.C. § 12182(b)(2)(A)(iii). MMI’s and

       Hughes’s disparate treatment of persons who are not disabled or not qualified disabled,

       from persons who are disabled or qualified disabled, violate Federal law, and such

       discrimination must cease.

                          COUNT I – INJUNCTIVE RELIEF

 21.   Plaintiff realleges paragraphs 1 through 20 as if fully set forth herein.

 22.   MMI and Hughes own and operate, either itself or through third parties, a Restaurant

       open to the general public. The Restaurant allows members of the public to partake of

       the goods, services, features, facilities, benefits, advantages, amenities and

       accommodations of the Restaurant.

 23.   MMI and Hughes failed to comply with ADA criteria in violation of general prohibition

       against discrimination for individuals with disabilities and the specific requirement(s)

       concerning public accommodations including, but not limited to the following



                                             6
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 7 of 14 PageID 9



       (Plaintiff anticipates additional violations will be disclosed during the discovery

       process):

 a)    insufficient number of handicapped parking spaces;

 b)    parking lot is rough and uneven, posing tripping hazard;

 c)    ramp from parking lot to Restaurant is too steep, unprotected edges pose falling hazard,

       ramp should be cut into the walk way;

 d)    round doorknob with a pinch lock;

 e)    handicap stall is too narrow to allow wheelchair to turn;

 f)    pipes under sink are not wrapped with correct insulation;

 g)    no ADA compliant route from the public access to the Restaurant;

 h)    no directional signage indicating the location of ADA compliant features;

 i)    only one grab bar in stall;

 j)    sink spigot requires pulling and twisting;

 k)    mirror is too high;

 l)    furniture storage impedes bathroom access;

 m)    trash bin impedes access to the paper towel dispenser; and

 n)    toilet paper dispenser too far from commode.

 24.   On or about November 7, 2019, Plaintiff patronized MMI and Hughes’ Restaurant and

       encountered the above listed barriers. See attached Composite Exhibit “A”.

 25.   Plaintiff encountered barriers with MMI and Hughes’ Restaurant in violation of the

       ADA as set forth below, which inhibited Plaintiff from patronizing MMI and Hughes’

       establishment and has otherwise deterred Plaintiff from being able to use and enjoy

       MMI and Hughes’ public accommodations in the same manner as non-disabled



                                            7
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 8 of 14 PageID 10



        individuals. The inaccessibility of MMI and Hughes’ Restaurant has caused Plaintiff

        undue burden and hardship. Alterations to MMI and Hughes’ Restaurant are readily

        achievable. At the time of the commencement of this action, MMI and Hughes’

        Restaurant lacked complete compliance with the ADA.

  26.   Within ninety (90) days from the service of the Complaint, Plaintiff will revisit the

        Restaurant to ensure compliance with the ADA and 28 C.F.R. § 36.302(e) and will use

        the Restaurant and otherwise avail herself of the goods, services, features, facilities,

        benefits, advantages, amenities, and accommodations at the Restaurant, provided the

        barriers have been removed.

  27.   Plaintiff is continuously aware that the subject Restaurant remains non-compliant and

        that it would be a futile gesture to revisit the Restaurant as long as those violations exist

        unless she is willing to suffer additional discrimination.

  28.   Once MMI and Hughes comply with the ADA, Plaintiff will be able to enjoy the

        accommodations that suits her needs in the same manner as able bodied individuals,

        which is the purpose of the ADA.

  29.   The violations present at MMI and Hughes’ Restaurant infringe upon Plaintiff’s right

        to travel free from discrimination.

  30.   Plaintiff continues to desire to patronize MMI and Hughes’ Restaurant, but is unable

        to do so until the barriers are removed, thus will continue to suffer irreparable injury

        from MMI and Hughes’ intentional acts, policies, and practices set forth herein unless

        enjoined by this Honorable Court.

  31.   Plaintiff has suffered and continues to suffer frustration and humiliation as the result of

        the discriminatory conditions at MMI and Hughes’ Restaurant. By continuing to



                                               8
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 9 of 14 PageID 11



        operate a Restaurant with discriminatory conditions, MMI and Hughes contribute to

        Plaintiff’s sense of isolation and segregation, and deprives the Plaintiff of full and equal

        enjoyment of the goods, services, facilities, privileges and accommodations available

        to the general public. By encountering the discriminatory conditions at MMI and

        Hughes’ Restaurant, and knowing it would be futile to return to the Restaurant unless

        she is willing to endure additional discrimination, Plaintiff is deprived of the same

        advantages, privileges, goods, services, amenities, and benefits readily available to the

        general public.

  32.   By maintaining a Restaurant with ADA violations, MMI and Hughes deprive Plaintiff

        of the equality of opportunity offered to the general public.

  33.   MMI and Hughes’ Restaurant did not offer adequate amenities to permit a disabled

        person such as Plaintiff with mobility impairments to use and navigate the Restaurant

        in an effective manner; specifically, but not limited to, insufficient number of

        handicapped parking spaces; parking lot is rough and uneven, posing tripping hazard;

        ramp from parking lot to Restaurant is too steep, unprotected edges pose falling hazard,

        ramp should be cut into the walk way; round doorknob without a pinch lock; handicap

        stall is too narrow to allow wheelchair to turn; pipes under sink are not wrapped with

        correct insulation; no ADA compliant route from the public access to the Restaurant;

        and no directional signage indicating the location of ADA compliant features. Each

        barrier can readily be eliminated. Upon initial review of MMI and Hughes’ Restaurant,

        all remedies are readily achievable. However, additional ADA violations may be

        discovered through discovery.




                                               9
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 10 of 14 PageID 12



   34.   When Restaurants impose barriers like MMI and Hughes’, mobility impaired users,

         such as Plaintiff, are excluded from the content and services available.

   35.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result of

         MMI and Hughes’ discrimination until both Defendants are compelled to modify the

         Restaurant to comply with the requirements of the ADA and to continually monitor and

         ensure that the subject Restaurant remain in compliance.

   36.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from

         MMI and Hughes’ non-compliance with the ADA with respect to the Restaurant and

         has reasonable grounds to believe she will continue to be subjected to discrimination

         in violation of the ADA by MMI and Hughes.

   37.   Because of MMI and Hughes’ denial of full and equal access to, enjoyment of,

         and communication with, its goods, services, facilities, privileges, advantages, and

         accommodations, Plaintiff and others similarly situated has suffered, and continues to

         suffer, an injury in fact, which is concrete and particularized, present, actual and a direct

         result of MMI and Hughes’ conduct or omission.

   38.   MMI and Hughes have discriminated against the Plaintiff by denying her access to, and

         full and equal enjoyment of, the goods, services, facilities, privileges, amenities,

         advantages and accommodations of the Restaurant.

   39.   The Plaintiff and all others similarly situated will continue to suffer such

         discrimination, injury and damage without the immediate relief provided by the ADA

         as requested herein.

   40.   MMI and Hughes have discriminated against the Plaintiff by denying her access to full

         and equal enjoyment of the goods, services, facilities, privileges, amenities, advantages



                                                10
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 11 of 14 PageID 13



         and accommodations of its place of public accommodation or commercial facility in

         violation of 42 U.S.C. § 12181, et seq., and 28 C.F.R. § 36.302(e). Furthermore, MMI

         and Hughes continue to discriminate against the Plaintiff, and all those similarly

         situated, by failing to make reasonable modifications in policies, practices, or

         procedures, when such modifications are necessary to afford all offered goods,

         services, privileges, facilities, amenities, advantages and accommodations to

         individuals with disabilities; and by failing to take such efforts that may be necessary

         to ensure that no individual with a disability is excluded, denied services, segregated

         or otherwise treated differently than other individuals because of the absence of

         auxiliary aids and services.

   41.   Plaintiff is without adequate remedy at law and is suffering irreparable harm. Plaintiff

         and others will continue to suffer irreparable injury from MMI and Hughes’ intentional

         acts, policies, and practices set forth herein unless enjoined by the court.

   42.   As a result of the inaccessibility of MMI and Hughes’ Restaurant and by the barriers to

         access its Restaurant, MMI and Hughes have denied individuals with disabilities who

         are mobility impaired full and equal enjoyment of the information and services that

         MMI and Hughes have made available to the general public in its Restaurant in

         derogation of 42 U.S.C. sec. 12101 et seq., and as prohibited by 42 U.S.C. sec. 12182

         et. seq.

   43.   MMI and Hughes have violated the ADA (and continues to do so) by denying access

         to its Restaurant to individuals with disabilities who are mobility impaired. These

         violations within the Restaurant are ongoing, and removal of the barriers are readily

         achievable.



                                               11
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 12 of 14 PageID 14



   44.   Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

         alleged herein and this suit for and injunctive relief is the only means to secure adequate

         redress from MMI and Hughes’ unlawful and discriminatory practices.

   45.   MMI and Hughes use standards, criteria or methods of administration that have a

         chilling effect, discriminatory effect, or perpetration of discrimination on the Plaintiff

         and a protected class of citizens.

   46.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff’s

         request for injunctive relief, including an order to require MMI and Hughes to alter the

         subject Restaurant to make it readily accessible and useable to the Plaintiff and all those

         other persons with disabilities as defined by the ADA and 28 C.F.R. § 36.302(e); or by

         closing the Restaurant until such time as MMI and Hughes cure its violations of the

         ADA.

   47.   As a result of MMI and Hughes’ inadequate development and administration of the

         Restaurant, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. sec. 12133 to

         remedy the discrimination.

   48.   Pre-suit notice to the Defendants of the Defendants’ violations of ADA is not required

         pursuant to the ADA.

   49.   Any and all conditions precedent to the action have been fulfilled, performed, or

         waived; specifically, on or before December 11, 2019, the undersigned performed a

         diligent search of online public records, and according to those records, MMI and

         Hughes have not registered for remediation nor have been sued for violations described

         herein.




                                               12
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 13 of 14 PageID 15



   50.       Pursuant to 42 U.S.C. sec. 12188, this Court is vested with the authority to grant

             Plaintiff injunctive relief; including an Order to:

             a. Enjoin the Defendants and require MMI and Hughes to comply with the ADA and

                 make the Restaurant provide full and equal enjoyment of the services, facilities,

                 privileges, advantages, and accommodations for persons with disabilities, such as

                 Plaintiff, and

             b. Require MMI and Hughes to cease and desist discriminatory practices and if

                 necessary to cease and desist operations of the Restaurant until the requisite

                 modifications are made such that the Restaurant becomes equally accessible to

                 persons with disabilities.

         WHEREFORE Plaintiff demands judgment against Defendants and requests the following

         injunctive relief:

         a) The Court enter an Order granting temporary, preliminary and permanent injunction

             prohibiting MMI and Hughes from operating the Restaurant without adequate

             accommodation for the mobility impaired;

         b) The Court enter an Order requiring MMI and Hughes to update the Restaurant to

             remove barriers in order that the individuals with mobility disabilities can access the

             Restaurant and facilities to the full extent required by the Title III if the ADA;

         c) The Court enter an Order requiring MMI and Hughes to clearly display the universal

             disabled logo within its Restaurant, wherein the logo would lead to ADA complaint

             amenities which would state MMI and Hughes’ accessibility information, facts,

             policies, and accommodations. Such a clear display of the disabled logo is to ensure




                                                   13
Case 8:19-cv-03055-WFJ-AEP Document 2 Filed 12/12/19 Page 14 of 14 PageID 16



          that individuals who are disabled are aware of the availability of the accessible features

          of Restaurant;

      d) The Court enter an Order requiring Defendants to provide ongoing support for ADA

          accessibility by implementing an ADA accessibility policy, and providing for ADA

          accessibility feedback to ensure compliance thereto;

      e) The Court enter an Order directing MMI and Hughes to evaluate its policies, practices,

          and procedures toward persons with disabilities, for such reasonable time so as to allow

          MMI and Hughes to undertake and complete corrective procedures to the Restaurant;

      f) The Court award reasonable attorney’s fees, all costs, (including but not limited to court

          costs and expert fees), and other expenses of suit, to the Plaintiff; and

      g) That the Court award such other and further relief as it deems necessary, just and

          proper.


Dated: December 12, 2019


                                     MCDONALD & MINCE, PLLC

                                     _/s/ Layla K. McDonald_____________
                                     Layla K. McDonald, Esq. / FBN: 11308
                                     Email: lmcdonald@mcdonaldandmincelaw.com
                                     Tel: 727-667-2269
                                     Melissa G. Mince, Esq. / FBN: 546230
                                     Email: mmince@mcdonaldandmincelaw.com
                                     Tel: 727- 687-9707
                                     801 West Bay Drive, Suite 113
                                     Largo, Florida 33770
                                     Secondary Email: eserve@mcdonaldandmincelaw.com




                                                14
